Case 1:20-cv-01345-RGA Document 1-3 Filed 10/02/20 Page 1 of 3 PageID #: 117




               Exhibit C
             Case 1:20-cv-01345-RGA Document 1-3 Filed 10/02/20 Page 2 of 3 PageID #: 118




From: Julien Codorniou <julienco@fb.com>
Subject: Re: Strategic group messaging company acquisition with patents (Wrinkl, Inc.)
Date: October 14, 2018 at 7:42:12 AM EDT
To: Marc Cohen <fxmarc@mac.com>
Cc: Marc Cohen <mcohen@wrinkl.com>

Hey Marc,
Thanks for reaching out, let me talk to the team.
Where are you based today ?
Thanks



Julien Codorniou
VP, Workplace by Facebook
1 Rathbone Square London, W1T 1FB
Follow us on The Workplace Blog



From: Marc Cohen <fxmarc@mac.com>
Date: Thursday 11 October 2018 at 15:03
To: "Codorniou@Codorniou.com" <Codorniou@Codorniou.com>
Cc: Marc Cohen <mcohen@wrinkl.com>
Subject: Strategic group messaging company acquisition with patents (Wrinkl, Inc.)

Hi Julien,

Do you have room on your Workplace team for a group of six people who created the 2018 Appy award winning Group
Messaging app that PC Mag (Mar 5, 2018) rated equal to Workplace? To date, we’ve raised $4 million and have been issued
five US patents (more pending). We believe all of our IP is foundational but you may be particularly interested in our IP related
to integrating email into group messaging. We love what we’re doing but we’re in an incredibly competitive space. We think
it’s time to reach out to to see if there would be any interest on your part to acquire or invest in us. We’re a team of hard
working, group messaging loving folks with lots more ideas on how to make group messaging special ‐ especially for business

                                                                1
         Case 1:20-cv-01345-RGA Document 1-3 Filed 10/02/20 Page 3 of 3 PageID #: 119
users.

Please see the attached link (video overview of some of our key
innovations)… https://www.youtube.com/playlist?list=PLiT3KyicaH‐thJUfI1RGmvz2a00IEyC2c I hope to hear from you and to
schedule a meeting. I’ll be in Dublin Oct 17 through Oct 21. I know you’re in London and would be happy to come visit you (or
anyone else you think appropriate) while I’m over there.

Best regards,


Marc Cohen
Co‐Founder & CEO Wrinkl
mcohen@wrinkl.com


www.wrinkl.com




                                                              2
